Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 4/7/2021.
In the Instant Amendment, Claim(s) 1, 3, 9, 10 and 18 has/have been amended; Claim(s) 2, 5-8, 14-17 and 20 has/have been cancelled; Claim(s) 1 is/are independent claims. Claims 1, 3, 4, 9-13, 18 and 19 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 7-10), filed 9/7/2021, with respect to the objections to the drawing and the specification, the 112(a) and 112(b) rejections, and the 102 rejections have been fully considered and are persuasive.  The objections to the drawing and the specification, the 112(a) and 112(b) rejections, and the art rejections of 7/7/2021 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Stuart Shapley on 9/9/2021.
The application has been amended as follows:
18. (Currently Amended) The electronic device of claim 13, 



Allowable Subject Matter
Claims 1, 3, 4, 9-13, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
An electronic device, comprising: wherein the second stepped structure comprises a first portion formed to face the first cutting portion and a second portion formed to face the second cutting portion, and wherein the first stepped structure is disposed to fit together with the second stepped structure when the camera structure is mounted in the camera mounting portion, in combination with all the limitations recited in claim 1.
Claims 3, 4, 9-13, 18 and 19 depending from claim 1 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696